DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/18/22 have been fully considered but they are not persuasive.
On pages 5-8 Applicant argues amendments overcome the drawing objections and 112a-b rejections.
The Examiner respectfully agrees and withdraws the above mentioned objection and rejections.
On pages 10-11 regarding 103 rejections Applicant argues the inner flexible material of Jiang used as a (capacitive) sensing material is both structurally and functionally different from the thin sheet of piezoelectric material of the instant invention.
The Examiner respectfully agrees, noting this is the reason behind the modification in view of Park.
On pages 11-12 Applicant argues further that Jiang has a sensor array formed of a plurality of individual sensor units connected by links to form a sensor network as opposed to the flexible sensor array where a piezoelectric material links the sensors. 
The Examiner again respectfully agrees, and points out the modification in like of Park.

The Examiner respectfully points out that the nanowire of Park appears to be present in a thin layer to the Examiner, since of course, the figures of Park are magnified for the purposes of illustrating their invention, but further points out that Jiang has already taught that a sensing material can be present within a thin layer/sheet, and also teaches sensors being connected within an array. Applicant appears to be arguing against Park along as opposed to the combination of references provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-7, 9, 13-15, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite since Merriam-Webster defines “circuit” as “a: the complete path of an electric current including usually the source of electric energy

c: a two-way communication path between points (as in a computer)
d: a neuronal pathway of the brain along which electrical and chemical signals travel”. 
This definition is considered to be the most applicable in light of the specification which indicates at [0038] that each of the “circuit layers” comprise “one or more electrical components deposited onto flexible substrates (e.g., as a flexible printed circuit board or PCB). The one or more electrical components can include pads (e.g., copper pads) and wires”. However, it appears there is still some ambiguity as regards what might fit the definition of a “circuit layer”, since Merriam-Webster appears to indicate that in order to be a circuit, there has to be a complete path of electrical current, including the source of electrical energy. Applicant’s specification doesn’t appear to include any power source in their “circuit layer”, and appears to only indicate that there are copper pads and wires in this layer, and such a construction would make up a “circuit layer” based on their specification. Clarification on this matter is required, since it is unclear from the differences in the specification vs common definition, what must be present in a “layer” for it to be considered a “circuit” layer. For the purposes of examination, the Examiner will understand that a “circuit layer” need only have an electrical component (such as a metal pad or a wire) for it to be considered a “circuit layer”. Clarification is required. 
The claim is further unclear for referring to “each resistive sensor of the flexible sensor array” when it is unclear what this is referring to. The claim has indicated that there is a “flexible sensor array” but only states that this includes “a thin sheet of piezo-
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7, 9, 13-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20160015311 A1) in view of Park (US 20100141095 A1), further in view of Ren et al. (US 20040105810 A1) hereinafter known as Ren.
Regarding claim 1 Jiang discloses a system comprising:
a socket ([0014]) for a prosthetic device, wherein the socket is configured to fit a patient’s residual limb (This is stated as an “intended use” of the claimed “socket”.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA  and 
a flexible sensor array ([0059]-[0060] sensor network; see also Figure 10; [0101] flexible) configured to be placed within the socket for the prosthetic device and to detect pressure on the patient’s residual limb within the socket and/or shear force on the patient’s residual limb within the socket (This is further stated as an “intended use” of the sensor array (as being “configured” to be placed within the socket. See explanation above. Further, reference Figures 13-14 which shows the sensor array positioned within the socket wall (Fig 13) and also positioned within the interior of the socket (Fig 14) within a limb liner) See also [0068] for teaching shear and pressure detection),
the flexible sensor array comprising:
a thin sheet of a sensing material (Figure 1a item 12; [0022], [0027] the sensing material can be a single flexible spacer as opposed to a plurality of pillars), and 
a first circuit layer (as is best understood (see 112b rejection above), Figure 1a item 18; [0029] comprises a “circuit layer” since it includes electrodes) comprising a plurality of uniformly distributed metal pads (Figure 1a item 18; [0029] the transducer means can have a “first capacitive member” which contains “multiple electrodes”; [0076] the  and 
a second circuit layer (Figure 1a item 20; [0029]) comprising another plurality of uniformly distributed metal pads (Figure 1a item 20; [0029]; [0076])),) having an equal number to and configured to oppose the plurality of uniformly distributed metal pads in the first circuit layer (Figure 1a shows the circuit layers (with their metal pads or electrodes) opposing one another across the sensing material (12). [0029] indicates the first and second capacitive members can be “the same”, which to the Examiner indicates they can have the same number of metal pads. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the number of metal pads in each layer so that they are the same in light of the disclosure of Jiang [0029] in which they indicate the capacitive members can be the same), 
wherein the first circuit layer and second circuit layer sandwich the thin sheet of material (Figure 1a), and
wherein each metal pad of both pluralities are connected by at least one wire to a common port (this is inherent, since the disclosure of Jiang teaches the sensors are connected to the integrated circuit: if the electrodes were not connected to the integrated circuit, the pressure/shear could not be measured as is disclosed), 
wherein each sensor (considered to be a metal pad/sensing material/metal pad sandwich (see 112b above)) of the flexible sensor array comprises a single metal pad of the first circuit layer, a single metal pad of the second layer opposed thereto, and a portion of the sheet of material (Figure 1a, along with the explanation above regarding the circuit layers comprising metal pads and having a sensing material between them).
but is silent with regards to the sensing material being piezoelectric material comprising zinc oxide nanowall structure so that the sensors are resistive.
However, regarding claim 1 Park teaches that sensing materials for sensing deformation (i.e. pressure) include resistive, piezoelectric materials ([0002]; the Examiner notes piezoelectric materials are inherently resistive sensors since they function by changing their electrical resistivity when a mechanical strain is applied), wherein the piezoelectric material includes zinc oxide nanostructure ([0009]).  
Jiang and Park are involved in the same field of endeavor, deforming materials for sensing capabilities. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jiang by having the sensing material comprise a piezoelectric zinc oxide such as is taught by Park since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, the substitution of a piezoelectric (resistive) sensing material for a non-piezoelectric (capacitive) sensing material is understood to be obvious to the person of ordinary skill as alternative sensing methods for measuring, among other things, pressure.
Further, regarding claim 1 Ren teaches that zinc oxide nanostructures can be nanowires or nanowalls ([0008]). Ren and Jiang are involved in the same field of endeavor, namely sensing materials (Ren [0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the zinc oxide nanowire structure of the Jiang Park Combination so that the zinc oxide takes the form of a nanowall such as is taught by Ren, since Ren demonstrates that they are well-known alternatives in the art. MPEP 2143 indicates the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness.
Regarding claim 2 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses a signal processing circuit ([0093] “integrated circuit”) configured to receive data related to the pressure and/or shear force from the sensor array through the common port and process the data related to the pressure and/or shear force to facilitate creation of a pressure map based on the data related to the pressure and/or shear force for visualization on a mobile computing device (This is stated as an “intended use” of the circuit (see explanation above). The Examiner understands a circuit is capable of receiving data as is required by the claim. See also [0093]. The Examiner also 
Regarding claim 7 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses the pressure and/or shear force are detected continuously (this is stated as an “intended use”, or alternatively a “functional limitation” of the circuitry of Jiang and not towards a physical structure of the system. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).).
Regarding claim 9 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses the sensor array is customizable to different sizes depending on a socket size (this appears to be drawn towards an intended method of production of the sensor array, and not towards the claimed “system”. As the Examiner best understands, the sensor is capable of being customized if desired.).
Regarding claim 13 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,

Regarding claim 14 the Jiang Park Ren Combination teaches the system of claim 1 substantially as is claimed,
wherein Jiang further discloses a liner (Figures 14-15; [0060]-[0061]) configured to be worn over the patient’s residual limb to separate the residual limb and socket (This is stated as an “intended use” of the liner (see explanation above) which Jiang’s liner is understood capable of performing. see at least Figures 14-15).
Regarding claim 21 the Jiang Park Ren Combination teaches the system of claim 2 substantially as is claimed,
wherein the Combination further teaches each of the resistive sensors of the flexible sensor array is configured to detect a resistance of the portion of the thin sheet of piezoelectric material (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the Combination teaches (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to teach the claimed apparatus. See the explanation in the rejection to claim 1 above regarding the combination and its function) and wherein a voltage drop of each of the resistance sensors is capable of being calculated by the signal processing circuit based on the detected resistance to determine the pressure and/or shear force at each of the resistive sensors of the flexible sensor array (This is stated as an “intended use” of the claimed device.  See the explanation above regarding “intended use” limitations).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Park and Ren as is applied above in view of Tompkins (US 20120143351 A1).
Regarding claim 3 the Jiang Park Ren Combination teaches the system of claim 2 substantially as is claimed,
but is silent with regards to how the circuit is connected to the sensor array and/or mobile computing device.
However, regarding claim 3 Tompkins teaches that force sensing sockets are connected wirelessly to a mobile computing device ([0037]). Jiang and Tompkins are involved in the same field of endeavor, namely prosthetic sockets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Jiang Park Ren Combination to include a wireless connection to a mobile computing device such as is taught by Tompkins in order to allow the sensor information a way to be communicated to a user or prosthetist. 
Regarding claim 4 the Jiang Park Ren Tompkins Combination teaches the system of claim 3 substantially as is claimed,
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park and Ren as is applied above, further in view of Leydet et al. (US 20070255424 A1), hereinafter known as Leydet.
Regarding claim 6 the Jiang Park Ren Combination teaches the system of claim 2 substantially as is claimed,
wherein Jiang further discloses the signal processing circuit comprises
a control unit ([0037]-[0038]),
but is silent with regards to the circuit comprising a multiplexer, voltage divider, analog-to-digital converter, power management unit, and data transmission unit.
However, regarding claim 6 Leydet teaches that signal processing circuits are known to include a multiplexer ([0045]),
a voltage divider circuit ([0041] Wheatstone bridges inherently include a voltage divider),
an analog-to-digital converter ([0048]),
a control unit ([0040] microprocessor),
a power management unit ([0049] programmable power supply), and 
a data transmission unit ([0061]).
Jiang and Leydet are involved in the same field of endeavor, namely circuits for processing data. It would have been obvious to one of ordinary skill in .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Park and Ren as is applied above in view of Colvin et al. (US 20070191965 A1), hereinafter known as Colvin.
Regarding claim 15 the Jiang Park Ren Combination teaches the system of claim 14 substantially as is claimed,
but is silent with regards to the liner device comprising a moisture-wicking material.
However, regarding claim 15  Colvin teaches a prosthetic socket liner which comprises a moisture-wicking material ([0057]). Jiang and Colvin are involved in the same field of endeavor, namely prosthetic sockets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of the Jiang Park Ren Combination to include the moisture-wicking material as is taught by Colvin in order to help prevent moisture from gathering within the silicone liner, since moisture is well-known in the socket art to accumulate at the end of a residual limb and cause tissue damage over time. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/24/22